DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Response to Amendment
The amendment filed 01/08/2021 has been entered. Claims 1 and 3-10 remain pending in the application. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomii et al (Heartbeat Detection by Using Doppler Radar with Wavelet Transform Based on Scale Factor Learning, EEE ICC 2015 SAC - Communications for E-Health, 483-488, Published -  Sep 9, 2015), hereinafter Tomii, in view of Uozumi (US 20200054261), hereinafter Uozumi, and Jain et al (US 20170071551), hereinafter Jain, Dyjach et al (US 20040158295), hereinafter Dyjach.
	    Regarding claim 1, Tomii teaches a heartbeat detection system (Abstract) comprising: 
	a Doppler sensor configured to receive a reflective wave from a subject (“the Doppler radar,” last line,  Abstract; p. 483; II. DOPPLER RADAR, p. 484. "We used multi-mode Doppler module NJR4232 with array antenna NJC9053 produced by NJR." A. Experiment Setup, p. 485), to obtain a Doppler signal ("the received signal," line 5 from the bottom, 1st col.,  p. 483; line 3, p. 484; "The heartbeat signals in the received data" 1st line, 2nd col., p. 483); and 
	a processor including a memory and a CPU (a memory of the “PC” and “PC”, “VII. CONCLUSION”, l. 11, p. 487, used to process Doppler signals according to Eqs. (1)-(11); the “B. Proposed Algorithm,” p. 485; Figs. 1-2, Algorithm 1; p. 486; Table 3, Fig. 3, p. 487; Figs. 4-6, p. 488), configured to execute 
 Figs. 1d, 2, p. 486) based on a plurality of scale factors (“each scale factor” Abstract, l. 1-5) that correspond to the heartbeat and are preliminarily selected and stored in the memory (“Indexes a0 and a1 are empirically found. In the situation of our experiment that the distance between the radar and the human is from 1 to 2 m and the activities are desk
works, a0 and a1 are 40 and 80, respectively.” B. Proposed Algorithm, p. 485. “Algorithm 1 Search for the optimum scale factor for a = a0 to a1 do find peaks of the time series of the wavelet coefficients whose scale factor is a.” p. 486. Because scale factors a0 and a1 are empirically found before executing Algorithm 1, they are preliminarily selected and stored in the memory), to obtain a wavelet coefficient for each of the scale factors (“When we observe the time series of wavelet coefficients on each scale factor, the wavelet coefficients are affected by the respiration or the body motion on some scale factors.” Abstract, l. 1-5); 
	detecting a plurality of peaks of the wavelet coefficient for each of the scale factors ("find peaks of the time series of the wavelet coefficients whose scale factor is a." Algorithm 1; p. 486. "We search the peaks of the wavelet coefficients on the selected scale factor." l. 8-9, VII. CONCLUSION, p. 487); 
	calculating each peak interval between the peaks next to each other (Eq. 11, p. 486) and each difference between the peak intervals (Eqs. 10-11, “where x and X are the R-R interval of the reference signal obtained by the contact type electrocardiograph and the one of the received signal of the Doppler radar, respectively.” pp. 485-486), for each of the scale factors ("Calculate the R-R interval for each interval of the peaks of the wavelet coefficients, whose scale factor was decided on Algorithm 1." p. 485. Fig. 2. Image of the time sequence of the selected wavelet 
	 selecting one of the plurality of the scale factors that has a minimum variation in the differences of the peak intervals (“Algorithm 1… pks(a) ← the number of peaks… find the most frequent value pm from pks(a).” p. 486. Note that the most frequent value pm corresponds to the number of peaks at a maximum according to Algorithm 1. As variations tend to decrease with the number of peaks in a fixed interval, the algorithm minimizes variation in the differences of the peak intervals. “The RMSE of the proposed method is lower than that of the both conventional methods.” last 2 lines, "1) Comparison with the Conventional Method:", p. 486. Figures 3, 5 (pp. 487-488) show that the RMSE of the differences of the peak intervals with the reference signal X (pp. 485-486) is the smallest for the proposed approach. Eqs. 10-11, pp. 485-486), as an optimal scale factor ("choose the optimum scale factor,” B. Proposed Algorithm, l. 1-2, p. 485; "the proposed method, by finding the optimum scale factor, realized the less RMSE of the R-R interval." l. 20-22, VII. CONCLUSION, p. 487), and 
	measuring the peak intervals calculated based on the optimal scale factor as heartbeat intervals ("each bidirectional arrow means the R-R interval", Fig. 2, p. 486. Eq. 11, “where x and X are the R-R interval of the reference signal obtained by the contact type electrocardiograph and the one of the received signal of the Doppler radar, respectively.” p. 486. Fig. 4. “Snapshot of the R-R interval when the effect of the body motion is
remarkable,” p. 488).  
	Tomii does not teach calculating each difference between the peak intervals next to each other; selecting one of the plurality of the scale factors that has a minimum variation in the differences of the peak intervals, as an optimal scale factor, after the calculating the difference of the peak intervals.

	Therefore, based on Uozumi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tomii to calculate each difference between the peak intervals next to each other, as taught by Uozumi, in order to calculate the variation in the differences of the peak intervals (Uozumi: [0044]). In the combined invention of Tomii and Uozumi, selecting one of the plurality of the scale factors that has a minimum variation in the differences of the peak intervals, as an optimal scale factor is performed after the calculating the difference of the peak intervals in order to compare initial difference of the peak intervals with differences in subsequent iterations of the algorithm to track optimization progress.
	Tomii as modified by Uozumi does not teach that the processor is configured to execute the process further including for each of the scale factors, comparing frequency distribution of the differences of the peak intervals next to each other, with a threshold value on a positive side and a threshold value on a negative side that have been determined in advance, and counting a sum total of a frequency greater than or equal to the threshold value on the positive side, and a frequency less than or equal to the threshold value on the negative side, as a number of outliers, and selecting a scale factor having a minimum number of outliers as the optimal scale factor.  	
	However, Jain discloses stress detection based on sympathovagal balance, which is the positive side is the side of larger values of the differences of the peak intervals, i.e., larger than average) and a threshold value (“50 millisecond” [0042]) on a negative side (the negative side is the side of smaller values of the differences of the peak intervals, i.e., smaller than the average)  that have been determined in advance, and counting a sum total of a frequency greater than or equal to the threshold value on the positive side (pNN50, [0042]), and a frequency less than or equal to the threshold value on the negative side (pNN50, [0042]), as a number of outliers ("Time domain methods, such as … the proportion of the number of pairs of successive NNs that are different by more than 50 millisecond divided by the total number of NNs (pNN50), are frequently used to analyze the instantaneous heart-rate signal." [0042]); and 
	selecting data having a minimum number of outliers (“the outliers in the histogram may create strong variability in the result”  [0086]. If it is determined that there is no noise (e.g., step 1442), then the delay-filtered signal 1434 is saved… Waveform buffer 1444 may be configured to store a small number of pulses such that noisy signals (e.g., pulse signals with large deviations in one or more features as compared with one or more previous pulse signals) may be determined” [0155], Fig. 14A).  
	Therefore, based on Jain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii and Uozumi to compare frequency distribution of the differences of the peak intervals next to each other with a threshold value on a positive side and a threshold value on a negative side that have been determined in advance, and count a sum 
outlier presence (Jain:  [0158]). In the combined invention of Tomii, Uozumi, and Jain, the processor is configured to execute the process further including, for each of the scale factors, comparing frequency distribution of the differences of the peak intervals next to each other with the threshold values for each of the scale factors, and selecting a scale factor having a minimum number of outliers as the optimal scale factor. This is an application of a known technique of pNN50 calculation to a processor executing a scale factor optimization algorithm, which is ready for improvement.
	Tomii as modified by Uozumi and Jain further does not teach that said threshold value on the positive side and threshold value on the negative side being determined based on one of a distribution of R-R intervals obtained with an electrocardiograph and a statistic of R-R intervals.
	However, Dyjach discloses a method for exclusion of ectopic events from heart rate variability metrics, which is analogous art. Dyjach teaches that said threshold value on the positive side and threshold value on the negative side (“greater or less than a function of preceding BB intervals by a specified threshold value” [0006]) being determined based on one of a distribution of R-R intervals obtained with an electrocardiograph and a statistic of R-R intervals (“The interval between successive heart beats, referred to herein as a BB interval, may be measured from a surface ECG or intracardiac electrogram as the time from the peak of one R wave representing ventricular depolarization to the peak of the next, referred to as an RR interval…The variability of normal BB intervals (i.e., during sinus rhythm) can be determined 
intervals making up a BB time series such as the standard deviation of the BB intervals in the series.” [0004]. "The technique involves filtering the BB intervals to exclude those BB intervals 
which are greater or less than a function of preceding BB intervals by a specified threshold value…Such a function of preceding BB intervals may be a statistic (e.g., a median or an average) computed from a plurality of preceding BB intervals.  A heart rate variability metric may then be calculated from the filtered BB intervals.  In one embodiment, the filtering is performed by comparing the present BB interval to a statistic computed from the plurality of previous BB intervals stored in a first-in-first-out buffer, where the buffer contains a maximum number N of preceding BB intervals.  The buffer is then updated by removing the oldest interval and storing the present BB interval" [0006] “6.  The method of claim 1 wherein the specified threshold value is a specified percentage of the computed statistic.”).
	Therefore, based on Dyjach’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii, Uozumi, and Jain to have said threshold value on the positive side and threshold value on the negative side being determined based on one of a distribution of R-R intervals obtained with an electrocardiograph and a statistic of R-R intervals, as taught by Dyjach, in order to facilitate filtering the R-R intervals (Dyjach: [0006]). 
	Regarding claim 3, Tomii modified by Uozumi, Jain, and Dyjach teaches the heartbeat detection system as claimed in claim 1.	
	Tomii teaches that the processor is configured to execute the process further including selecting, for each of the scale factors, a scale factor having minimum variance or standard  “The RMSE of the proposed method is lower than that of the both conventional methods.” last 2 lines, "1) Comparison with the Conventional Method:",p. 486. Figures 3, 5 (pp. 487-488) show that the RMSE of the differences of the peak intervals with the reference signal X (pp. 485-486) is the smallest for the proposed approach. Eqs. 10-11, pp. 485-486), as the optimal scale factor ("choose the optimum scale factor,” B. Proposed Algorithm, l. 1-2, p. 485; "the proposed method, by finding the optimum scale factor, realized the less RMSE of the R-R interval." l. 20-22, VII. CONCLUSION, p. 487).   
	Additionally, Tomii modified by Uozumi, Jain, and Dyjach teaches calculating each difference between the peak intervals next to each other (Uozumi: “(2) The index value calculation unit 200 calculates the heartbeat interval RRI.sub.n which is a peak interval, the standard deviation SD.sub.n of the heartbeat interval RRI.sub.n, the root mean square RM.sub.n of a difference RD.sub.n between adjacent heartbeat intervals RRI.sub.n and RRI.sub.n-1," [0044], Fig. 5).
	Therefore, based on Uozumi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii, Uozumi, Jain, and Dyjach to calculate each difference between the peak intervals next to each other, as taught by Uozumi, in order to calculate the variation in the differences of the peak intervals (Uozumi: [0044]). In the combined invention of Tomii and Uozumi, minimum variance or standard deviation is calculated in the differences of the peak intervals next to each other.
	Regarding claim 4, Tomii modified by Uozumi, Jain, and Dyjach teaches the heartbeat detection system as claimed in claim 1.	

    Regarding claim 9, Tomii teaches a heartbeat detection method (Abstract) executed by a processor (“PC”, “VII. CONCLUSION”, l. 11, p. 487), the method comprising: 
	obtaining a Doppler signal ("the received signal," line 5 from the bottom, 1st col.,  p. 483; line 3, p. 484; "The heartbeat signals in the received data" 1st line, 2nd col., p. 483) by a Doppler sensor configured to receive a reflective wave from a subject (“the Doppler radar,” last line,  Abstract; p. 483; II. DOPPLER RADAR, p. 484. "We used multi-mode Doppler module NJR4232 with array antenna NJC9053 produced by NJR." A. Experiment Setup, p. 485); 
	applying a wavelet transform (B. Mathematical Statement of the Wavelet Transform, p. 484) to the Doppler signal ("the wavelet coefficients" B. Proposed Algorithm, l. 4, p. 485; Algorithm 1; p. 486, Figs. 1d, 2, p. 486) based on a plurality of scale factors (“each scale factor” Abstract, l. 1-5) that correspond to the heartbeat and are preliminarily selected and stored in the memory (“Indexes a0 and a1 are empirically found. In the situation of our experiment that the distance between the radar and the human is from 1 to 2 m and the activities are desk
works, a0 and a1 are 40 and 80, respectively.” B. Proposed Algorithm, p. 485. “Algorithm 1 Search for the optimum scale factor for a = a0 to a1 do find peaks of the time series of the wavelet coefficients whose scale factor is a.” p. 486. Because scale factors a0 and a1 are empirically found before executing Algorithm 1, they are preliminarily selected and stored in the memory), to obtain a wavelet coefficient for each of the scale factors (“When we observe the time series of wavelet coefficients on each scale factor, the wavelet coefficients are affected by the respiration or the body motion on some scale factors.” Abstract, l. 1-5); 
	detecting a plurality of peaks of the  wavelet coefficient for each of the scale factors ("find peaks of the time series of the wavelet coefficients whose scale factor is a." Algorithm 1; p. 486. "We search the peaks of the wavelet coefficients on the selected scale factor." l. 8-9, VII. CONCLUSION, p. 487); 
	calculating each peak interval between the peaks next to each other (Eq. 11, p. 486) and each difference between the peak intervals (Eqs. 10-11, “where x and X are the R-R interval of the reference signal obtained by the contact type electrocardiograph and the one of the received signal of the Doppler radar, respectively.” pp. 485-486), for each of the scale factors ("Calculate the R-R interval for each interval of the peaks of the wavelet coefficients, whose scale factor was decided on Algorithm 1." p. 485. Fig. 2. Image of the time sequence of the selected wavelet coefficients: each bidirectional arrow means the R-R interval. Page 486.  Fig. 4, p. 488);
	selecting one of the plurality of the scale factors that has a minimum variation in the differences of the peak intervals (“Algorithm 1… pks(a) ← the number of peaks… find the most frequent value pm from pks(a).” p. 486. Note that the most frequent value pm corresponds to the number of peaks at a maximum according to Algorithm 1. As variations tend to decrease with the number of peaks in a fixed interval, the algorithm minimizes variation in the differences of the peak intervals. “The RMSE of the proposed method is lower than that of the both conventional methods.” last 2 lines, "1) Comparison with the Conventional Method:", p. 486. Figures 3, 5 (pp. 487-488) show that RMSD in the differences of the peak intervals with the reference signal X (pp. 485-486) is the smallest for the proposed approach. Eqs. 10-11, pp. 485-486), as an 
	measuring the peak intervals calculated based on the optimal scale factor as heartbeat intervals ("each bidirectional arrow means the R-R interval", Fig. 2, p. 486. Eq. 11, “where x and X are the R-R interval of the reference signal obtained by the contact type electrocardiograph and the one of the received signal of the Doppler radar, respectively.” p. 486. Fig. 4. “Snapshot of the R-R interval when the effect of the body motion is
remarkable,” p. 488).  
	Tomii does not teach calculating each difference between the peak intervals next to each other; selecting one of the plurality of the scale factors that has a minimum variation in the differences of the peak intervals, as an optimal scale factor, after the calculating the difference of the peak intervals.
	However, Uozumi discloses mental stress detection device and computer readable medium, which is analogous art. Uozumi teaches calculating each difference between the peak intervals next to each other (“(2) The index value calculation unit 200 calculates the heartbeat interval RRI.sub.n which is a peak interval, the standard deviation SD.sub.n of the heartbeat interval RRI.sub.n, the root mean square RM.sub.n of a difference RD.sub.n between adjacent heartbeat intervals RRI.sub.n and RRI.sub.n-1," [0044], Fig. 5).
	Therefore, based on Uozumi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tomii to calculate each difference between the peak intervals next to each other, as taught by Uozumi, in order to calculate the variation in the differences of the peak intervals (Uozumi: [0044]). In the combined invention of Tomii and Uozumi, selecting one of 
	Tomii as modified by Uozumi does not teach that the method further comprises: for each of the scale factors, comparing frequency distribution of the differences of the peak intervals next to each other, with a threshold value on a positive side and a threshold value on a negative side that have been determined in advance, and counting a sum total of a frequency greater than or equal to the threshold value on the positive side, and a frequency less than or equal to the threshold value on the negative side, as a number of outliers, and selecting a scale factor having a minimum number of outliers as the optimal scale factor.  	
	However, Jain discloses stress detection based on sympathovagal balance, which is analogous art. Jain teaches that the method further comprises comparing frequency distribution of the differences of the peak intervals next to each other (“the number of pairs of successive NNs” [0042]), with a threshold value (“50 millisecond” [0042]) on a positive side (the positive side is the side of larger values of the differences of the peak intervals, i.e., larger than average) and a threshold value (“50 millisecond” [0042]) on a negative side (the negative side is the side of smaller values of the differences of the peak intervals, i.e., smaller than the average)  that have been determined in advance, and counting a sum total of a frequency greater than or equal to the threshold value on the positive side (pNN50, [0042]), and a frequency less than or equal to the threshold value on the negative side (pNN50, [0042]), as a number of outliers ("Time domain methods, such as … the proportion of the number of pairs of successive NNs that are different by more than 50 millisecond divided by the total number of NNs (pNN50), are 
	selecting data having a minimum number of outliers (“the outliers in the histogram may create strong variability in the result”  [0086]. If it is determined that there is no noise (e.g., step 1442), then the delay-filtered signal 1434 is saved… Waveform buffer 1444 may be configured to store a small number of pulses such that noisy signals (e.g., pulse signals with large deviations in one or more features as compared with one or more previous pulse signals) may be determined” [0155], Fig. 14A).  
	Therefore, based on Jain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii and Uozumi to compare frequency distribution of the differences of the peak intervals next to each other with a threshold value on a positive side and a threshold value on a negative side that have been determined in advance, and count a sum total of a frequency greater than or equal to the threshold value on the positive side, and a frequency less than or equal to the threshold value on the negative side, as a number of outliers, and selecting data with a minimum number of outliers, as taught by Jain, in order to reduce 
outlier presence (Jain:  [0158]). In the combined invention of Tomii, Uozumi, and Jain, the method further comprises: for each of the scale factors, comparing frequency distribution of the differences of the peak intervals next to each other with the threshold values for each of the scale factors, and selecting a scale factor having a minimum number of outliers as the optimal scale factor. This is an application of a known technique of pNN50 calculation to a processor executing a scale factor optimization algorithm, which is ready for improvement.
	Tomii as modified by Uozumi and Jain further does not teach that said threshold value on the positive side and threshold value on the negative side being determined based on one of a 
	However, Dyjach discloses a method for exclusion of ectopic events from heart rate variability metrics, which is analogous art. Dyjach teaches that said threshold value on the positive side and threshold value on the negative side (“greater or less than a function of preceding BB intervals by a specified threshold value” [0006]) being determined based on one of a distribution of R-R intervals obtained with an electrocardiograph and a statistic of R-R intervals (“The interval between successive heart beats, referred to herein as a BB interval, may be measured from a surface ECG or intracardiac electrogram as the time from the peak of one R wave representing ventricular depolarization to the peak of the next, referred to as an RR interval…The variability of normal BB intervals (i.e., during sinus rhythm) can be determined and analyzed in several different ways in either the time domain or the frequency domain.  Time domain measurements involve the computation of statistics based upon the individual BB 
intervals making up a BB time series such as the standard deviation of the BB intervals in the series.” [0004]. "The technique involves filtering the BB intervals to exclude those BB intervals 
which are greater or less than a function of preceding BB intervals by a specified threshold value…Such a function of preceding BB intervals may be a statistic (e.g., a median or an average) computed from a plurality of preceding BB intervals.  A heart rate variability metric may then be calculated from the filtered BB intervals.  In one embodiment, the filtering is performed by comparing the present BB interval to a statistic computed from the plurality of previous BB intervals stored in a first-in-first-out buffer, where the buffer contains a maximum number N of preceding BB intervals.  The buffer is then updated by removing the oldest interval and storing the present BB interval" [0006] “6.  The method of claim 1 wherein the specified threshold value 
	Therefore, based on Dyjach’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii, Uozumi, and Jain to have said threshold value on the positive side and threshold value on the negative side being determined based on one of a distribution of R-R intervals obtained with an electrocardiograph and a statistic of R-R intervals, as taught by Dyjach, in order to facilitate filtering the R-R intervals (Dyjach: [0006]). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomii, Uozumi, Jain, and Dyjach as applied to claim 4, and further in view of Zalay et al (US 20100114813), hereinafter Zalay.
	    Regarding claim 5, Tomii modified by Uozumi, Jain, and Dyjach teaches the heartbeat detection system as claimed in claim 4.	
	Tomii teaches interpolating the peak by taking a mean value of the peak intervals before and after the missing one (“x does not always exist on the time when X appears. Hence, we complement the value x by using the linear interpolation.” Para. after eq. 11, p. 486. Note that linear interpolation uses two points). 
	Tomii as modified by Uozumi, Jain, and Dyjach does not teach that the processor is configured to execute the process further including excluding a peak with which the difference between the peak intervals calculated based on the optimal scale factor exceeds a threshold value from detection targets.
	However, Zalay discloses a method and rhythm extractor for detecting and isolating 
defined.  In this embodiment, the metric is the Normalized Interpeak Interval Variance (NIIV)... The more regular the signal, the lower the value of .lamda..” [0064]. “When implemented in the context of wavelet packet analysis, Normalized Interpeak Interval Variance provides a means of evaluating which coefficient nodes to prune with respect to the rhythmicity of their reconstructed time series.  In this way, decomposed signal components can automatically be extracted should they fall below a set threshold value for .lamda..  To avoid errors caused by spurious peaks, a small-window moving average filter (e.g. 3 samples) may be applied to smooth the time series prior to calculation.” [0066]).
	Therefore, based on Zalay’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii, Uozumi, Jain, and Dyjach to have the processor to execute excluding a peak with which the difference between the peak intervals calculated based on the optimal scale factor exceeds a threshold value from detection targets, as taught by Zalay, in order to filter out the signal (Tomii:  Right col., 1st complete para., Page 483). In the combined invention of Tomii, Uozumi, Jain, Dyjach, and Zalay the peak intervals are calculated based on the optimal scale factor and the missing peak is the peak that was excluded.

s 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomii, Uozumi, Jain, and Dyjach as applied to claim 1, and further in view of Geva et al (US 20040230105), hereinafter Geva.
	    Regarding claim 6, Tomii modified by Uozumi, Jain, and Dyjach teaches the heartbeat detection system as claimed in claim 1.	
	Tomii teaches detecting peaks of the wavelet coefficient of the optimal scale factor ("find peaks of the time series of the wavelet coefficients whose scale factor is a." Algorithm 1; p. 486. "We search the peaks of the wavelet coefficients on the selected scale factor." l. 8-9, VII. CONCLUSION, p. 487; "choose the optimum scale factor,” B. Proposed Algorithm, l. 1-2, p. 485).
	Tomii as modified by Uozumi, Jain, and Dyjach does not teach that the processor executes repeatedly extracting a template from a most recently detected peak of the wavelet coefficient of the optimal scale factor to search for a next peak, and updating the template every time a new peak is detected until a heartbeat detection is ended.  
	However, Geva discloses adaptive prediction of changes of physiological/pathological states using processing of biomedical signals, which is analogous art. Geva teaches that the processor executes repeatedly extracting a template (“(shape) `template`,”[0401]) from a most recently detected peak to search for a next peak (“The system also employs several digital Adaptive Matched Filters (AMFs) on the monitored (heart)Beat Under Test (BUT).  An AMF is defined by a corresponding (shape) `template`, known as `Matching Template`, which is mathematically represented by a corresponding set of parameters.  Different signal patterns/shapes may be identified by AMF by correspondingly defining other sets (i.e., templates) of parameters.  The AMFs are utilized for allowing the system to detect and classify 
`viable heartbeat` it is meant to include every possible shape/pattern of a signal that resembles common Normal (see FIGS. 22a and 22b) and common (aberrant) Pathological (see FIGS. 22d and 22e) shape/pattern.” [0401]), and updating the template every time a new peak is detected ("e) updating Template No. 1 (i.e., PSUHB), according to a predetermined criteria, by utilizing additional new viable heartbeats for re-averaging the monitored person's unique viable heartbeats, according to predetermined criteria, for allowing the system to enhance its adaptation to the monitored person" [0408]. “The averaged pattern is the `Patient-Specific UHB` (PSUHB) 206, which is stored in memory 208 (or in memory 207)…  According to a second approach, the PSUHB is recalculated each time the system identifies new `n` proper heartbeat (204).  Every time a new PSUHB is calculated, it is utilized as a new universal heartbeat reference (203), to which the new BUTs are compared.  The PSUHB is constantly updated, providing that new BUTs are sampled, thereby allowing the system to adapt itself to (i.e., learns) the patient's inherent cardiac condition.” [0470]) until a heartbeat detection is ended (“The fast response, as described above, allows the system to utilize essentially every monitored heartbeat (i.e., BUTs) for enhancing the accuracy at which a person's cardiac condition is analyzed." [0495]).
	Therefore, based on Geva’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii, Uozumi, Jain, and Dyjach to have the processor to execute repeatedly extracting a template from a most recently detected peak to search for a next peak, and updating the template every time a new peak is detected until a heartbeat detection is 
	Regarding claim 7, Tomii modified by Uozumi, Jain, Dyjach, and Geva teaches the heartbeat detection system as claimed in claim 6.
	Tomii teaches calculating tn+1 tn as the peak interval (Eq. (11), p. 486).  
	Additionally, Tomii as modified by Uozumi, Jain, Dyjach, and Geva teaches that the processor is configured to execute the process further including extracting a template from a peak at a time tn (Geva: “The averaged pattern is the `Patient-Specific UHB` (PSUHB) 206, which is stored in memory 208 (or in memory 207)…  According to a second approach, the PSUHB is recalculated each time the system identifies new `n` proper heartbeat (204).  Every time a new PSUHB is calculated, it is utilized as a new universal heartbeat reference (203), to which the new BUTs are compared.  The PSUHB is constantly updated, providing that new BUTs are sampled, thereby allowing the system to adapt itself to (i.e., learns) the patient's inherent cardiac condition.” [0470]) of the wavelet coefficient of the optimal scale factor (Tomii: "choose the optimum scale factor,” B. Proposed Algorithm, l. 1-2, p. 485), the peak time representing a time at which the n-th peak of the wavelet coefficient is detected ((Tomii: Fig. 2, p. 486); 
	calculating a correlation function (Geva: “Normalized Correlation (NC) value” [0415]) of the template and the wavelet coefficient (Geva: BUTs [0415]; [0495]; “heartBeats Under Test (BUTs),” claim 7; “b) identifying characterizing points `P`, `Q`, `S` and `T` of the corresponding BUTs, by utilizing the `R-R` time-intervals, at least some of the points being TH1.  If NC> NCTH1, it indicates that a viable heartbeat has been detected, in which case it is further processed.” [0415]);
	detecting a next peak at a time tn+1 from the correlation function (Geva: “The corresponding AMF outputs a Normalized Correlation (NC) value, which is compared to a first threshold value NCTH1.  If NC> NCTH1, it indicates that a viable heartbeat has been detected, in which case it is further processed.” [0415]);  
	newly extracting a template from the peak at the time tn+1 (Geva: “the PSUHB is recalculated each time the system identifies new `n` proper heartbeat (204).  Every time a new PSUHB is calculated, it is utilized as a new universal heartbeat reference (203), to which the new BUTs are compared.  The PSUHB is constantly updated, providing that new BUTs are sampled, thereby allowing the system to adapt itself to (i.e., learns) the patient's inherent cardiac condition.” [0470]) of the wavelet coefficient (Geva: “b) identifying characterizing points `P`, `Q`, `S` and `T` of the corresponding BUTs, by utilizing the `R-R` time-intervals, at least some of the points being utilized for obtaining features related thereto.” [0102]. “Preferably, identifying the R-peaks … is carried out by utilizing the Wavelet Transform Process and several 
	updating the template for calculation of the correlation function (Geva: "e) updating Template No. 1 (i.e., PSUHB), according to a predetermined criteria, by utilizing additional new viable heartbeats for re-averaging the monitored person's unique viable heartbeats, according to predetermined criteria, for allowing the system to enhance its adaptation to the monitored person" [0408]. “Each AMF outputs a probability value (between 0.0 to 1.0), indicating the resemblance between the BUT to the corresponding template.  The larger this value, the more the BUT resembles to the corresponding template.  The corresponding AMF outputs a Normalized Correlation (NC) value, which is compared to a first threshold value NCTH1.  If NC> NCTH1, it indicates that a viable heartbeat has been detected, in which case it is further processed.” [0415]); 
	repeating the calculation of the correlation function, the detection of the next peak, the newly extracting the template and the updating the template for calculation of the correlation function until all peaks are detected (Geva: "f) Repeating steps c) to e)." [0409]; “to optimize the detection, the learning process is repeated as long as the patient is monitored.  This way, the system adaptively learns the Heart Rate (HR) behavior of the patient." [0458]) until all peaks are detected  (Geva: “The fast response, as described above, allows the system to utilize essentially every monitored heartbeat (i.e., BUTs) for enhancing the accuracy at which a person's cardiac condition is analyzed." [0495]).
	Therefore, based on Geva’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further n of the wavelet coefficient; calculating a correlation function of the  template and the wavelet coefficient; detecting a next peak at a time tn+1 from the correlation function;  newly extracting a template from the peak at the time to+l of the wavelet coefficient; updating the template for calculation of the correlation function; repeating the calculation of a correlation function, the detection of a next peak, the newly extracting the template and the updating the template for calculation of the correlation function until all peaks are detected, as taught by Geva, in order to facilitate peak detection by adapting it to a person currently being monitored (Geva: [0401]). In the combined invention of Tomii, Uozumi, Jain, Dyjach, and Geva, the wavelet coefficient is the wavelet coefficient of the optimal scale factor.
	Regarding claim 8, Tomii modified by Uozumi, Jain, Dyjach, and Geva teaches the heartbeat detection system as claimed in claim 7.
	Tomii teaches calculating tn+1 tn as the peak interval (Eq. (11), p. 486).  
	Additionally, Tomii as modified by Uozumi, Jain, Dyjach, and Geva teaches that after having updated the template, a search range of the next peak is set based on the value of tn+1 tn (Geva: “b) identifying characterizing points `P`, `Q`, `S` and `T` of the corresponding BUTs, by utilizing the `R-R` time-intervals, at least some of the points being utilized for obtaining features related thereto.” [0102]. “Preferably, identifying the R-peaks in the acquired ECG signal is carried out by utilizing the Wavelet Transform Process and several scales associated with the R-peaks.” [0103]. "Since the system's search for the above-described P, Q, R, S and T points is synchronized to the R-R interval (i.e., the duration between two consecutive R-peaks), it is clearly obvious that the segmentation process adapts itself to the heart-rate of the monitored 
	Therefore, based on Geva’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii, Uozumi, Jain, Dyjach, and Geva to have a search range of the next peak is set based on the value of tn+1 tn after having updated the template, as taught by Geva, in order to facilitate peak detection by adapting it to a person currently being monitored (Geva: [0401]).
	 Regarding claim 10, Tomii modified by Uozumi, Jain, Dyjach, and Geva teaches the heartbeat detection system as claimed in claim 6.
	Tomii teaches calculating tn+1 tn as the peak interval (Eq. (11), p. 486).  
Additionally, Tomii modified by Uozumi, Jain, Dyjach, and Geva teaches that the updating the template is performed by extracting from a peak (peak time tn) (Geva: “("e) updating Template No. 1 (i.e., PSUHB)… [0408]. “According to a second approach, the PSUHB is recalculated each time the system identifies new `n` proper heartbeat (204).  Every time a new PSUHB is calculated, it is utilized as a new universal heartbeat reference (203), to which the new BUTs are compared.  The PSUHB is constantly updated, providing that new BUTs are sampled, thereby allowing the system to adapt itself to (i.e., learns) the patient's inherent cardiac condition.” [0470]) of the wavelet coefficient of the optimal scale factor (Tomii: "choose the optimum scale factor,” B. Proposed Algorithm, l. 1-2, p. 485), to calculate a correlation function (Geva: “Normalized Correlation (NC) value” [0415]) of the extracted template and the wavelet coefficient (Geva: BUTs [0415]; [0495]; “heartBeats Under Test (BUTs),” claim 7; “b) identifying characterizing points `P`, `Q`, `S` and `T` of the corresponding BUTs, by utilizing the `R-R` time-intervals, at least some of the points being utilized for obtaining features related TH1.  If NC> NCTH1, it indicates that a viable heartbeat has been detected, in which case it is further processed.” [0415]), and to detect the next peak (peak at time tn+1) from the calculated correlation function (Geva: “The corresponding AMF outputs a Normalized Correlation (NC) value, which is compared to a first threshold value NCTH1.  If NC> NCTH1, it indicates that a viable heartbeat has been detected, in which case it is further processed.” [0415]), and extracting a new template (“(shape) `template`,”[0401]) from the peak at time tn+1 of the wavelet coefficient (“identifying the R-peaks in the acquired ECG signal is carried out by utilizing the Wavelet Transform Process and several scales associated with the R-peaks.” [0103]), thereby updating the template (Geva: "e) updating Template No. 1 (i.e., PSUHB)" [0408]. “According to a second approach, the PSUHB is recalculated each time the system identifies new `n` proper heartbeat (204).  Every time a new PSUHB is calculated, it is utilized as a new universal heartbeat reference (203), to which the new BUTs are compared.  The PSUHB is constantly updated, providing that new BUTs are sampled, thereby allowing the system to adapt itself to (i.e., learns) the patient's inherent cardiac condition.” [0470]), and
 setting, based on a value of tn+1 – tn representing a time interval between the peak time tn, and 
	Therefore, based on Geva’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Tomii, Uozumi, Jain, Dyjach, and Geva to have 
the updating the template that is performed by extracting from a peak (peak time in) of the wavelet coefficient of the optimal scale factor, to calculate a correlation function of the extracted template and the wavelet coefficient, and to detect the next peak (peak at time tn+1) from the calculated correlation function, and extracting a new template from the peak at time tn+1 of the wavelet coefficient, thereby updating the template, and setting, based on a value of tn+1 - tn representing a time interval between the peak time tn, and the peak time tn+1 and setting, based on the value of tn+1 tn representing a time interval between the peak time tn, and the peak time tn+1, a search range for a next peak, as taught by Geva, in order to facilitate peak detection by adapting it to a person currently being monitored (Geva: [0401]).

	

Response to Arguments
                                                         
	Applicant's arguments filed 01/08/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dyjach.

Response to the 35 U.S.C. §103 rejection arguments on pages 7-11 of the REMARKS.
Claims 1 and 3-10
	The Applicant argues that “Jain does not teach or suggest the claimed features of "said threshold value on the positive side and threshold value on the negative side being determined based on either one of a distribution of R-R intervals obtained with an electrocardiograph and a statistic of R- R intervals" (Page 9). This argument is moot because the rejection is made in view of Dyjach.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             
 
/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793